Casey, J.
Appeal from a judgment of the County Court of Cortland County (Mullen, J.), rendered May 18, 1989, upon a verdict convicting defendant of the crime of manslaughter in the second degree.
During the early morning hours on August 6, 1988, Jason Schuhle had been drinking heavily and was upset and extremely distraught over the break-up of his relationship with his girlfriend. Schuhle met defendant, who also had been *901drinking, and eventually the two went to defendant’s apartment where they continued to drink beer on the porch. Schuhle was obsessed with dying, talking about suicide and importuning defendant to kill him. Defendant, tired of Schuhle’s complaining and not believing that Schuhle really wanted to kill himself, provided Schuhle with access to a rifle and subsequently the bullets. Defendant then walked away from the porch. Schuhle was familiar with rifles and, unknown to defendant, loaded the gun and committed suicide. Defendant was charged with two counts of manslaughter in the second degree: the first count alleged that he intentionally caused or aided another person to commit suicide pursuant to Penal Law § 125.15 (3), and the second count alleged that he recklessly caused the death of another person pursuant to Penal Law § 125.15 (1). After trial, defendant was acquitted of the first count and convicted of the second count. Defendant appeals, contending that recklessly causing the victim’s death by suicide is not within the ambit of Penal Law § 125.15 (1). We agree.
When the victim commits suicide, a defendant may be prosecuted for the crime of manslaughter in the second degree only under Penal Law § 125.15 (3). It is "the general rule that a prosecution may be maintained under any penal statute proscribing certain conduct, notwithstanding that it overlaps with a more specific statute * * * [but] that discretion may be limited by a legislative intention to make a specific statute the exclusive means of punishing particular conduct” (People v Valenza, 60 NY2d 363, 371 [citations omitted]). A reading of Penal Law § 125.15 clearly establishes the Legislature’s intent that a person be found guilty of manslaughter in the second degree for causing or aiding a suicide only when he or she acts intentionally. Prosecution of defendant for manslaughter in the second degree under Penal Law § 125.15 (1) for recklessly causing a suicide is in direct conflict with Penal Law § 125.15 (3), which requires a higher culpable mental state when a suicide is involved. Accordingly, since defendant was acquitted under Penal Law § 125.15 (3), he cannot be convicted of manslaughter in the second degree for his participation in the events surrounding the victim’s suicide.
Judgment reversed, on the law, and indictment dismissed. Mahoney, P. J., Casey, Mikoll and Yesawich, Jr., JJ., concur.